ACCEPTED
                                                                                                         03-15-00704-CV
                                                                                                                 8375562
                                                                                              THIRD COURT OF APPEALS
                          LAW OFFICE OF CRAIG BARKER, P.C.                                               AUSTIN, TEXAS
                                                                                                  12/28/2015 12:18:10 PM
                            401 Congress Avenue, Suite 1540, Austin, Texas 78701                       JEFFREY D. KYLE
                    Tel: (512) 494-0777; Fax: (512) 553-3197; craig@craigbarkerlaw.com                            CLERK
                                          www.craigbarkerlaw.com

                                                December 28, 2015                      RECEIVED IN
                                                                                  3rd COURT OF APPEALS
VIA ECF                                                                               AUSTIN, TEXAS
                                                                                 12/28/2015 12:18:10 PM
Ms. Patricia Winkler                                                                JEFFREY D. KYLE
Appeals Clerk II                                                                          Clerk
Travis County District Clerk’s Office
Civil Division

       Re:    Cause No. D-1-GN-14-001701, Champion Printing & Copying, LLC d/b/a
              Jerry Hayes Photography v. Jennifer Nichols, Nichols Photographers, Inc.,
              and Jennifer Lindberg d/b/a/ Jennifer Lindberg Weddings v. Jerry Hayes
              Photography, in the 345th Judicial District Court of Travis County, Texas

              Third Court of Appeals case number: 03-15-0070-CV

Dear Ms. Winkler:

       As you know, I am counsel for Cross-Appellants, Jennifer Nichols, Nichols
Photographers, Inc., and Jennifer Lindberg d/b/a/ Jennifer Lindberg Weddings, in the above
referenced and styled cause and appeal.

       In addition to the items requested in our letter filed on December 17, 2015, Cross-
Appellants request that two more items be added to the Clerk’s supplemental record and
transmitted to the Third Court of Appeals: Judgment Creditors’ motion to contest the net worth
statements and bonds posted by the Judgment Debtors, filed on November 10, 2015, and Judge
Livingston’s order denying the motion. The hearing was on December 21, 2015, and draft
proposed orders have been submitted to Judge Livingston’s staff attorney, but the order has not
been signed and filed, as of the time I file this letter.

With the above-mentioned additions, Cross-Appellants’ updated request is that the following
items be included in the Clerk’s supplemental record and transmitted to the Third Court of
Appeals:

       1.      6/4/2014             Plaintff’s Original Petition, Requests for Injunctive Relief
                                    and Request For Disclosure
       2.      6/5/2014             Verification

       3.      6/24/2014            Defendants’ Original Answer, Special Exceptions,
                                    Affirmative Defenses, Counterclaims, and Request For
                                    Disclosure
       4.      7/15/2014            Plaintiff’s Notice of Trial Setting

       5.      9/19/2014            Plaintiff’s Motion to Compel Discovery Responses
                                                                 Ms. Patricia Winkler
                                                                 Travis County Clerk’s Office
                                                                 Re: Cause No. D-1-GN-14-001701
                                                                 December 28, 2015
                                                                 Page 2 of 2

       6.     9/19/2014         Plaintiff’s Motion to Compel Mediation

       7.     9/22/2014         Jennifer Nichols and Nichols Photographers, Inc.’s Motion
                                To Quash Deposition Of Jennifer Nichols

       8.     9/22/2014         Jennifer Lindberg d/b/a Jennifer Lindberg Weddings’
                                Motion to Quash Deposition of Jennifer Lindberg

       9.     9/23/2014         Plaintiff’s Amended Motion to Compel Discovery
                                Responses

       10.    9/25/2014         Defendants’ Response to Plaintiff's Motion to Compel
                                Mediation

       11.    9/26/2014         Defendants’ Response to Plaintiffs Motion to Compel
                                Discovery Responses

       12.    9/29/2014         Plaintiff’s Amended Motion to Compel Discovery
                                Responses

       13.    9/29/2014         Defendants’ Response to Plaintiff’s Response Motion to
                                Compel Discovery Responses

       14.    11/10/2015        Judgment Creditors’ Motion to Contest Judgment Debtors’
                                Affidavits and Statements of Net Worth and Sufficiency of
                                Supersedeas Bonds

       15.    ???               Order on Judgment Creditors’ Motion to Contest Judgment
                                Debtors’ Affidavits and Statements of Net Worth and
                                Sufficiency of Supersedeas Bonds [yet to be signed by
                                judge, as of noon Dec. 28, 2015]

       Please let me know the cost of obtaining the Clerk’s supplemental record and to whom I
should make out the check, and I will promptly send payment.

       Thank you.

                                           Sincerely,



                                           Craig Barker

cc:    The Gammon Law Office, PLLC, counsel of record for appellants, Champion Printing &
       Copying, LLC d/b/a Jerry Hayes Photography and Jerry Hayes, via ECF